Citation Nr: 0012588	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-35 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
retropatellar arthralgia of the right knee, based on the 
disagreement with the August 1994 initial award. 

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling, based on 
the disagreement with the January 1997 initial award.

3.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 30 percent disabling, 
based on the disagreement with the January 1997 initial 
award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May to September 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from August 1994 and January 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In November 1997 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The X-rays of the veteran's right knee are normal; she 
has full range of motion without elicited pain in her right 
knee.  There is no objectively demonstrated instability or 
subluxation.

3.  The veteran's lumbosacral strain is manifested by 
moderate limitation of motion without radiculopathy or 
evidence of osteoarthritic changes.  Slight muscle spasm was 
noted in the musculature on the right side of her back.

4.  The veteran's major depression is manifested primarily by 
rage outbursts, social isolation, and sleep disturbance that 
moderately impact on her employment capabilities and 
interpersonal relationships.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right knee 
retropatellar arthralgia have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 
5257 (1999).

2.  The criteria for a disability rating greater than 20 
percent for recurrent lumbosacral strain have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5295 (1999).

3.  The criteria for entitlement to a disability rating 
greater than 30 percent for major depression have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9434 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9434 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  


Factual Background

A May 1993 rating action awarded service connection for 
Morton's neuroma of the right foot.  

During a November 1992 VA general medical examination the 
veteran gave a history of intermittent right knee pain 
beginning in January 1992.  Objectively, she had full range 
of motion in the right knee.  Following the examination, 
there was no right knee diagnosis given.

A September 1993 letter from a VA social worker, indicated 
that she had contact with the veteran beginning in April 
1993.  The veteran had a major depressive disorder with 
relationship and low self esteem problems.  She was embroiled 
in a custody battle with her ex-husband for their daughter.  
Her condition was exacerbated by her physical limitations.

In December 1993, the veteran requested service connection 
for a lower back disorder, a right knee disorder and for 
depression - all claimed disabilities secondary to the 
service-connected right foot disorder.  

VA treatment records dating from July 1993 to August 1994, 
show ongoing podiatry and psychiatric treatment.  The veteran 
was often seen for her depression.  In May 1993 she 
complained of back cramps.  A December 1993 social worker 
progress note indicates that the veteran favored her feet due 
to pain, causing back and knee pain.  Emotional problems were 
caused by her inability to work.  

A March 1994 VA orthopedic examination report shows that the 
veteran complained of right knee pain and popping.  She 
walked with a right leg limp.  The examiner observed a mild 
varus deformity of the right knee and noted mild tenderness 
along the medial joint line.  The ligaments were intact in 
all directions.  Her patella was mildly tender and normal in 
position and mobility.  Right knee range of motion was to 140 
degrees without evidence of pain or crepitus.  X-ray studies 
of the right knee showed no evidence of recent fracture, 
dislocation or any other bone or joint abnormality.  There 
was no evidence of suprapatellar effusion or degenerative 
joint disease (DJD).

An August 1994 VA progress note indicates that the veteran 
complained of right knee patellar pain.  There was tenderness 
under the medial edge of the patella without effusion and the 
ligaments were stable with a negative MacMurray's sign.  
Right knee flexion was full with crepitance under the 
patella.  She denied locking at that time and the examiner 
diagnosed probable chondromalacia.

The RO, in August 1994, awarded service connection for 
retropatellar arthralgia of the right knee and assigned a 
noncompensable rating.  Service connection for a low back 
disability and major depression were denied at that time.  A 
notice of disagreement was received in October 1994, which 
took issue with the denial of service connection for the low 
back disorder and depression, and disagreed with the rating 
assigned for the right knee disorder.

An August 1995 VA psychological evaluation shows that the 
veteran was referred to the unit from the pain clinic to 
acquire a better understanding for treatment and management 
of her chronic pain condition.  She complained of sadness and 
distress, social isolation, hopelessness about her future and 
very poor coping strategies.  The examiner opined that the 
veteran had personality traits, ineffective coping styles and 
psychological features of anxiety and depression that had had 
a clinically significant effect on the course and outcome of 
her pain condition.  At that time she was assessed with a 
Global Assessment of Functioning (GAF) score of 55.

During her February 1996 personal hearing, the veteran 
testified that her right knee was very weak, painful and that 
it popped.  She wore a Velcro knee brace.  Her knee ached all 
the time, "wobbled" and sometimes felt puffy.  With regard 
to her back, the veteran testified that she experienced pain 
in the lower right side of her back and that X-ray studies 
showed arthritis.  She also testified that she had rages 
associated with her psychiatric disability.

During a May 1996 VA orthopedic examination, the veteran 
complained of right knee pain that had gotten increasingly 
worse since its 1992 onset.  She also had low back pain that 
had become worse since its initial onset four years prior to 
the examination.  She described the low back pain as a non-
radicular type going down to her right buttock with no 
bladder or bowel involvement.  Examination of the right knee 
revealed no swelling, deformity or instability.  Right knee 
extension was to 180 degrees and flexion to 120 degrees and 
was described as almost full.  Range of motion exercises were 
not painful.  There was tenderness to palpation on the joint 
line.  Examination of the musculature of the back revealed 
slight muscle spasm on the right side of the back.  Low back 
flexion was to 40 degrees, extension to 20 degrees, bilateral 
lateral flexion to 15 degrees and bilateral rotation to 20 
degrees.  The examiner noted pain at the extremes of range of 
motion exercises.  Lateral bending was especially painful and 
the facet maneuver was positive.  Her gait on level ground 
was without difficulty.  Toe and heel walking caused some 
pain in her right foot but were otherwise normal.  There was 
no focal muscle weakness and reflexes were symmetrical.  X-
ray studies of the lumbosacral spine were normal.  The 
examiner diagnosed chronic lumbosacral strain, mechanical low 
back pain and right knee arthralgia.  

During a June 1996 VA psychiatric examination, the veteran 
complained of daily depression to some degree and emotional 
numbness.  She complained of guilt and "self-criticism" 
surrounding her problems with her daughter.  She had delayed 
onset of sleep and was consistently tired.  She complained of 
constant pain in her knee and low back, especially in the 
mornings.  She believed that her pain and physical 
limitations had contributed to her depression.  Her general 
energy level was low and she appeared somewhat tired and 
lethargic, with a constricted affect and mildly depressed 
mood.  Thought process and content were normal.  Orientation 
was average, as was her attention, memory, calculation, 
abstraction and judgment.  She was diagnosed with recurrent 
depression and given a GAF score of 50.  The examiner opined 
that most of her depression could be attributed to her 
problems with her daughter, her homelessness and a poor 
employment history.  A small portion of her depression was 
likely due to the pain and physical limitations that she 
experienced.  The examiner further opined that her prior 
problems with maintaining employment were most likely due to 
problematic personality traits that could not adequately be 
assessed at that time.

In January 1997, the RO awarded service connection for 
chronic lumbosacral strain, assigned a 20 percent rating and 
for major depression, assigned a noncompensable rating.  Both 
ratings were effective December 13, 1993, the date of her 
initial claim.

During her July 1997 Travel Board hearing before the 
undersigned Member, the veteran testified that she walked on 
her right heel and that this abnormal gait had weakened her 
right knee.  She stated that her knee had given out on 
several occasions and that she had fallen at times.  During 
weight-bearing she experienced pain with right knee motion 
and her kneecap popped.  She felt that she could not 
adequately flex her right knee.  She also felt something 
moving in her knee and had painful side-to-side instability.  
She wore a Velcro knee brace.  The veteran further testified 
that she had sharp pain in the right lower back, as well as 
spasms.  Her back was painful from the time she got up in the 
mornings and walking aggravated the pain.  She denied any 
treatment for either her right knee or back.  With regard to 
her depression, the veteran testified that she took Paxil and 
experienced bouts of anger as well as not liking herself.  
She felt anxious at night and was unable to sleep through the 
nights.  She was seeing a family therapist for all her life 
problems.  She also sought treatment one time every two weeks 
to a month.

In September 1998 the veteran underwent a VA psychiatric 
evaluation.  She stated that she did not have any friends and 
that her old friends did not like her any longer.  She was 
alert and oriented in four spheres.  Her short-term memory 
was good for three of four items and her long-term memory was 
superficially intact.  She denied auditory or visual 
hallucinations and did not appear to have a formal thought 
disorder.  Affect was constricted, her mood was dysphoric 
with some psychomotor retardation.  She denied any suicidal 
ideation and complained of decreased appetite, anergia, 
anhedonia, decreased interest and increased crying.  She 
complained of difficulty falling and staying asleep.  Proverb 
interpretation was poor.  The examiner diagnosed major 
depressive disorder and assigned a GAF score of 60.  The 
examiner opined that her mental condition was best described 
as an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily.  The examiner further opined that 
she was functioning at this level as a housewife and that it 
did not mean that she was functioning better, but rather that 
the demands upon her thinking and energy level were 
different.  

During the September 1998 VA orthopedic examination, the 
veteran complained of dull aching pain in the right anterior 
medial knee.  She had occasional right knee swelling and 
instability.  Sometimes her knee buckled and she fell on one 
occasion.  She denied any right knee locking.  The right knee 
was normal in appearance and configuration.  It was cool with 
no effusion or synovial induration or thickening.  There was 
full active and passive right knee range of motion from up to 
180 degrees extension to 130 degrees flexion.  She had normal 
ligamentous stability and the patella tracked in a normal 
fashion with a very mild fine subpatellar crepitation on 
active extension of the knee from the flexed to the straight 
position.  There was local tenderness to palpation under the 
surface of the mid and inferior medial patellar facets, as 
well as the medial aspect of the patellar tendon attachment 
at the inferior pole of the patella.  There was no actual 
lateral patellar subluxation and both knees were symmetrical 
with respect to patellar tracking.  McMurray maneuvers and 
other stress maneuvers for the knees were entirely normal.  
X-ray studies of the right knee showed no evidence of DJD or 
any other osseous or soft tissue abnormality, unusual 
swelling or other abnormal finding.  The examiner diagnosed 
mild chondromalacia of the right knee patella.

During her September 1998 VA orthopedic examination, the 
veteran also complained of a dull aching pain in her 
lumbosacral spine, most often associated with prolonged 
standing, bending, stooping or lifting with occasional 
radiation into her right buttock.  There was no history of 
sciatic radiation of pain or bowel or bladder involvement.  
Her spine was straight in the sagittal plane and she had a 
normal heel-toe gait without evidence of a limp or list.  
There was no evidence of paravertebral lumbosacral muscle 
spasm or increased tone or guarding when standing.  The 
veteran had a normal smooth symmetrical lateral bend 
bilaterally.  Bilateral bending and rotation was to 35 to 40 
degrees with some complaint of low back pain at the ileal 
lumbar angle on the ipsilateral side on rotation to each 
side.  Back extension was to 20 degrees with normal recovery 
and flexion was to 60 degrees without difficulty and with 
smooth recovery and no evidence of guarding.  The sacroiliac 
joints were nontender and there was no pain to pelvic 
compression.  X-ray studies of the lumbosacral spine showed 
no evidence of degenerative change or other osseous or soft 
tissue abnormality.  The diagnosis was: more likely than not 
early degenerative intervertebral disc disease of the lower 
lumbosacral spine.

Mullikin Medical Centers treatment records, dating from May 
1997 to November 1998, show that the veteran was treated 
primarily for depression with anxious features.  A May 1997 
treatment record shows an impression of depression with 
significant social stressors.  She complained of lower back 
pain in February 1998.  In May 1998 she complained of 
episodic palpitations with no chest pain or pressure and a 
cardiology work-up was within normal limits.   

A February 1999 VA admission assessment shows that the 
veteran wished to continue on Paxil through VA and that she 
wanted counseling for "family issues."  She complained of 
isolating herself and admitted that she last drank in 
November 1998.  She denied any suicide attempts, but admitted 
ideation in the past.  The examiner observed that her 
attitude was somewhat guarded and evasive but that she was 
overall cooperative.  Her mood was somewhat labile but not 
obviously depressed and her affect was appropriate.  Her 
speech was dramatic at points.  Although she seemed confused 
in some of her memories, there was no evidence of thought 
disorder.  The examiner assessed depressive disorder, not 
otherwise specified, rule-out borderline personality disorder 
and alcohol abuse.  

An October 1999 RO decision increased the veteran's award for 
major depression from noncompensable to 30 percent, effective 
from the date of her initial claim.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's claims for higher evaluations for retropatellar 
arthralgia of the right knee, lumbosacral strain and major 
depression are original claims that were placed on appellate 
status by a notice of disagreement expressing disagreement 
with an initial rating award.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

Right Knee Disability

The veteran is currently assigned a noncompensable evaluation 
for her right knee retropatellar arthralgia.  Under Code 
5257, a 10 percent rating is in order when there is slight 
disability from recurrent subluxation or lateral instability 
of the knee.  A 20 percent rating is assigned when there is 
moderate disability.  In every instance where the schedule 
does not provide a zero percent evaluation, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31

There are other diagnostic codes for evaluating the knee.  
However, these diagnostic codes are factually inapplicable in 
this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee), and Diagnostic Code 5262 (impairment 
of the tibia and fibula).  Diagnostic Code 5260 (limitation 
of leg flexion), and Diagnostic Code 5261 (limitation of leg 
extension), are not factually applicable because the slight 
limitation of motion shown in some of the examination report 
is not to a compensable degree under these codes.  The Board 
will therefore evaluate the claim under Code 5257. Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

In this case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation. The Board acknowledges the subjective complaints 
of occasional instability, buckling and looseness.  However, 
considering these factors in conjunction with the objective 
evidence that consistently shows no limitation of motion, as 
well as no ligamentous laxity or subluxation, but does show 
right knee tenderness and mild crepitus with range of motion 
testing, the Board finds that the preponderance of the 
evidence is against a compensable disability.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) (Board need not 
assign a separate rating for functional loss due to pain or 
weakness when the diagnostic code is not predicated on range 
of motion); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even 
if a separate rating for pain is not required, the Board is 
still obligated to provide reasons and bases regarding 
application of the regulation).   

Lumbosacral Strain

The veteran's lumbar strain is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5295.  A 20 percent rating is assigned when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  The maximum rating, 40 percent, is 
warranted when lumbosacral strain is severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

In this case, there is no deformity of the spine and no X-ray 
evidence of osteoarthritic changes of the lumbar spine or 
joint space changes.  There is no indication of positive 
Goldthwaite's sign.  Accordingly, the Board does not find 
that the disability picture more nearly approximates the 40 
percent criteria under Code 5295.  38 C.F.R. § 4.7.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 20 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, 
ankylosis, Codes 5286 and 5289, or (despite the September 
1998 examiner's opinion) neurological symptoms associated 
with intervertebral disc syndrome, Code 5293.  See Butts, 5 
Vet. App. at 539.

The veteran's low back disability could be evaluated under 
Code 5292, limitation of motion of the lumbar spine, which 
provides for a 40 percent rating when limitation of motion is 
severe.  The September 1998 VA examination report shows 
substantial limitation of motion in flexion; however there is 
only slight to moderate limitation in all other planes.  The 
evidence of record shows that the movement of the lumbar 
spine is not so restricted as to represent severe disability 
requiring the assignment of a 40 percent rating.  38 C.F.R. § 
4.7.

As noted previously, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The September 1998 examiner noted that the veteran's range of 
motion was accomplished without difficulty and with smooth 
recovery.  There was no evidence of guarding and only 
"some" complaint of pain was with bilateral rotation.  The 
veteran has not alleged excessive fatigability or 
incoordination and there was no evidence of such in any of 
the examination reports.  Considering the limitation of 
motion with pain on motion, the Board does not conclude that 
the veteran's disability picture more closely resembles the 
severity required for a rating greater than 20 percent.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Psychiatric Disability

The veteran's major depression is evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9434.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Thus, in the case, only the previous 
version of the rating criteria may be applied through 
November 6, 1996.  As of November 7, 1996, the Board will 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The Board notes that, in its October 1999 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that a 30 percent rating was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted for 
symptomatology that resulted in considerable social and 
industrial impairment.    38 C.F.R. § 4.132, Code 9434 (in 
effect prior to November 7, 1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9434 (1999).

VA outpatient records and examination reports prior to 
November 7, 1996, fail to show that the veteran's major 
depression was more than moderate.  The veteran's complaints 
were generally related to her unemployment, homelessness and 
custody battle for her daughter, rather than the pain 
associated with her service-connected disabilities.  The 
report of the June 1996 VA examination stated that only a 
small portion of the veteran's depression was likely due to 
pain and physical limitations.  Applying this evidence to the 
previous version of the rating criteria, the Board cannot 
conclude that the depression symptomatology is productive of 
more than definite impairment required for a 30 percent 
rating.  38 C.F.R. § 4.7.  

Similarly, the Board finds that the evidence as of November 
7, 1996, fails to support a rating greater than 30 percent 
under either version of the rating criteria.  The VA medical 
evidence again generally linked her depression to her life 
circumstances unrelated to her physical pain and limitations.  
Moreover, the September 1998 examiner opined that the 
veteran's condition was best described as an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily.  In 
this case, the current evidence available to the Board fails 
to demonstrate sufficient symptomatology to warrant a 50 
percent rating under either version of the rating criteria 
for Code 9434.  38 C.F.R. § 4.7.

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case.  38 
C.F.R. § 3.321(b)(1).  Again, there is no evidence of 
hospitalization or unemployment as a result of the veteran's 
retropatellar arthralgia of the right knee, lumbosacral 
strain or major depression.


ORDER

Entitlement to an increased rating for retropatellar 
arthralgia of the right knee is denied. 

Entitlement to an increased rating for lumbosacral strain is 
denied. 

Entitlement to an increased rating for major depression is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

